Citation Nr: 0826239	
Decision Date: 08/05/08    Archive Date: 08/13/08	

DOCKET NO.  06-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for esophageal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1963 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case is not ready for 
appellate review and must be remanded to the RO for 
additional evidentiary development via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for 
hearing loss and tinnitus attributable to incidents and 
acoustic trauma which occurred during service.  He 
specifically refers to particular events which occurred 
during training.  The Board notes that there are no weapons 
qualifications listed in the veteran's DD Form 214, but the 
service personnel records do include a qualification record 
for a .38 caliber revolver.  

However, regardless of possible causation, the Board has 
evaluated the three audiometric examinations conducted during 
service at commissioning in June 1962, later in 
September 1963, and at separation in April 1966.  Because all 
of these examinations occurred prior to October 1967, they 
must all be assumed to have been conducted using "ASA" units, 
and must be converted to "ISO" units.  The results of this 
testing and conversion are included in the following tables.  

On the June 1962 enlistment audiological evaluation the pure 
tone decibel thresholds were (the reported ASA in 
parenthesis, and next to that the ISO conversion):  



HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(0) 10
--
(0) 5
LEFT
(0) 15
(0) 10
(0) 10
--
(0) 5

On the September 1963 periodic audiological evaluation the 
pure tone decibel thresholds were:  



HERTZ



500
1000
2000
3000
4000
RIGHT
(10) 25
(10) 20
(10) 20
--
(10) 15
LEFT
(10) 25
(10) 20
(10) 20
--
(10) 15

On the April 1966 separation audiological evaluation the pure 
tone decibel thresholds were:  



HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(0) 10
(-5) 5
--
(-5) 0
LEFT
(15) 30
(5) 15
(10) 20
--
(15) 20

There was some inconsistency with respect to the veteran's 
better right ear hearing, but it does appear that his worse 
left ear hearing diminished from the time of enlistment to 
the time of separation.  

The report of private audiometric examination in 
December 2005 does not contain any raw data, but does include 
an opinion supportive of the veteran's claim.  Although this 
audiologist indicated that he had reviewed the veteran's 
military history, it is certainly not clear that he had 
access to or review of the service medical records and other 
evidence on file.  

An August 2006 VA audiological consultation reveals that the 
veteran certainly met the requirements for recognition of 
hearing loss disability for VA purposes at 38 C.F.R. § 3.385 
for the left ear, but the veteran did not meet that criteria 
for the right ear (although he was only one decibel away from 
meeting that criteria at 500, 1,000, and 2,000 Hertz).  It is 
noteworthy that the audiologist at this consultation did not 
have access to or review of the veteran's clinical record and 
there were no opinions requested or provided regarding likely 
etiological origins of hearing loss disability.  

The veteran did not report tinnitus at any time during 
service, apparently reported tinnitus at the time of his 
private audiometric examination in 2005, but there is no 
notation regarding complaints of tinnitus at the VA 
consultation in 2006.  

38 U.S.C.A. § 5103A(d), requires VA to provide a veteran with 
a VA examination with a request for opinions when there is 
some evidence of disability in service, confirmed disability 
at present, and insufficient evidence to make a 
determination.  That is certainly the situation with respect 
to the veteran's claims for service connection for hearing 
loss and tinnitus in this appeal.  

Regardless of the causal reason for hearing loss, it appears 
the veteran may have sustained a degradation in hearing 
acuity in the left ear during service, although this is not 
so clear for the right ear.  The 2006 VA audiological 
consultation also noted that the veteran's asymmetrical 
hearing loss appears to be sensorineural in nature, but is 
"not consistent with noise exposure."  

The veteran has also reported that some ten years prior to 
this consultation, he was informed by an examiner that there 
might be a defect, hole or tear somewhere in his left inner 
ear, but such damage is not presently confirmed.  The 2006 VA 
audiometric consultation is inadequate for rating purposes, 
and another examination with claims folder review and a 
request for opinions is necessary to comply with VCAA.  

The veteran also claims entitlement to service connection for 
an esophageal hernia.  On this issue, there is not clear 
evidence of onset during service, but there is a March 1964 
notation of substernal chest pain gradually increasing, 
increased with activity, associated with belching and bowel 
movements.  There is also a notation in the April 1966 
separation examination of a shortness of breath and chest 
pain after playing golf.  The veteran complained of shortness 
of breath and chest pain in the history he completed at the 
time of his separation examination.  There is also a notation 
of an abnormality of the abdomen and viscera with respect to 
an enlargement of a mild left inguinal ring, but of course 
this is a different type of hernia than a hiatal or ventral 
hernia associated with esophagitis and/or gastroesophageal 
reflux.  

The veteran contends that he sought treatment early for this 
problem following service separation, but at present, records 
of such treatment commence only from approximately 1993 
forward.  At the time of the hearing, the veteran indicated 
that he might be able to obtain copies of older records and 
an attempt to do so on remand must be made.  The veteran also 
submitted multiple statements from family members and close 
friends who have corroborated the veteran's statement of 
having chronic epigastric symptoms ever since service for 
which he has essentially self-treated with antacid, and more 
recently with better prescription drugs with good success.  

In reviewing the evidence, the Board notes that in 1993, an 
EGD with biopsy resulted in no pathologic diagnosis.  
However, from 1997 forward, multiple private EGD's and 
medical studies have pretty well confirmed a small hiatal 
hernia with Barrett's esophagitis.  The Board finds that 
there is sufficient objective and credible evidence of 
continuity of symptomatology, during and after service, 
consistent with the current diagnosis of hiatal hernia with 
Barrett's esophagitis, to warrant referral for a VA 
examination and request for opinions consistent with VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the RO should post a 
letter to the veteran requesting that he 
submit any additional early medical 
treatment records for hearing loss, 
tinnitus, and hiatal hernia, Barrett's 
esophagitis, or other GI or GU symptom 
corroborating records following service 
separation (prior to 1993) that he may be 
able to obtain.  If he wishes VA to 
assist him in collecting such evidence, 
he must return accurately completed 
medical release forms provided him with 
the letter.  He should be provided an 
appropriate time to respond, and he 
should also be requested to provide an 
immediate negative response if he wishes 
to speed the process of his remand and 
appeal.  Any evidence obtained must be 
included in the claims folder.  

2.  Following completion of the above 
development, the veteran should be 
referred for a VA audiometric 
examination.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
audiologist must provide proper testing 
which includes a report of the pure tone 
decibel thresholds for speech from 500 
through 4,000 Hertz with speech 
discrimination scores.  Additionally, the 
audiologist is requested to review the 
record, especially including the three 
audiometric examinations performed during 
service, and provide an opinion as to 
whether it is more, less, or equally 
likely that hearing loss disability for 
either ear and/or tinnitus is causally 
related to incidents of military service.  
In this regard, the audiologist's 
attention is directed to reports by the 
veteran that some 10 to 13 years ago, he 
was told by medical personnel that he may 
have a damaged inner left ear.  An 
attempt to confirm or rule out the 
existence of any form of inner ear damage 
or trauma must be made on current 
examination.  If possible, an opinion 
should be provided as to whether any 
traumatic damage identified could be 
dated to the period of the veteran's 
military service from 1963 to 1966.  Of 
course, this is not an essential finding 
for a determination regarding the 
etiological origin of hearing loss 
disability itself.  The VA audiologist's 
attention is directed to the report of 
private audiometric examination completed 
in December 2005, which includes an 
opinion relating the veteran's bilateral 
hearing loss and tinnitus to events of 
service.  If the audiologist disagrees 
with all or any part of this opinion, he 
must so state and provide reasons for 
that opinion.  The audiologist should 
take a history from the veteran regarding 
his post-service employment and 
recreational activities with respect to 
noise exposure.  The audiologist's 
attention is also directed to the 2006 VA 
audiological consultation which notes an 
opinion that the veteran has hearing loss 
which is sensorineural in nature, but 
which also says that the left greater 
than right hearing loss currently 
demonstrated is not consistent with noise 
exposure.  A complete statement of 
reasons and bases for all opinions 
provided is essential.  

3.  The veteran also be referred for 
examination by an appropriate specialist 
for hiatal hernia with Barrett's 
esophagitis.  The claims folder must be 
provided to the VA physician for review 
in conjunction with the examination.  A 
current examination must be performed, 
although it seems clear that the 
veteran's current diagnosis of a small 
hiatal hernia with Barrett's esophagitis 
is fairly well confirmed.  The principal 
thrust of this examination is a review of 
the clinical evidence on file for the 
production of an opinion as to whether it 
is more, less, or equally likely that any 
current finding of hiatal hernia, 
Barrett's esophagitis, and/or any 
additionally causally associated 
disability, appears to have originated 
during the veteran's period of military 
service.  The VA physician must complete 
a detailed review of the clinical record 
which may include additional post-service 
treatment records addressing this issue 
and gastrointestinal symptoms which are 
not currently on file.  A complete 
statement of reasons and bases for any 
opinion provided is essential.  

4.  After completing the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of VCAA 
compliance, and the development requested 
in this remand.  They must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




